Citation Nr: 0422707	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1943 to 
January 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In December 2003, the RO sent the veteran a letter asking for 
clarification as to whether he wanted a hearing.  That letter 
advised that the case would be sent to the Board for 
adjudication if he did not reply with a hearing request.  
Because the veteran did not reply, the Board concludes that 
no hearing was desired.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

On appeal the appellant has claimed entitlement to service 
connection for dizziness secondary to his service connected 
hearing loss and tinnitus.  As this issue is inextricably 
intertwined with the claim of entitlement to TDIU benefits, 
it must be addressed before the Board may adjudicate the 
latter claim.  

The Board further notes that a March 2003 VA examination was 
conducted by an examiner who did not have access to the 
appellant's claims folder.  Further, the general medicine 
examiner advised that the question whether hearing loss and 
tinnitus precluded employment was a question to be answered 
by a specialist in that area.  The specialty examination 
report does not, however, address the impact of the 
appellant's service connected disorders on his ability to 
secure substantially gainful employment.  Hence, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to individual unemployability due to 
service connected disorders alone.  Any 
letter provided must (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) notify him of 
the information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request or tell the 
claimant to provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The RO should schedule the veteran 
for examinations by an otolaryngologist 
and audiologist to determine whether it 
is at least as likely as not that any 
current disorder manifested by dizziness 
is caused or aggravated by the 
appellant's service connected hearing 
loss and/or tinnitus.  Further, in 
accordance with the latest AMIE 
worksheets for hearing loss and tinnitus, 
the examiners are to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any hearing loss and tinnitus.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
conducting any requested study.  
Following the examinations the examiners 
must opine whether it is at least as 
likely as not that hearing loss and 
tinnitus alone preclude substantially 
gainful employment.  A complete rationale 
must accompany any opinion offered.

3.   After the development requested 
above has been completed, the RO should 
adjudicate the issue of entitlement to 
service connection for dizziness, and 
readjudicate the issue of entitlement to 
a TDIU.  The appellant is hereby notified 
that he must perfect an appeal with 
respect to any claim of entitlement to 
service connection for dizziness before 
the Board may exercise jurisdiction over 
that matter.  In adjudicating the claims 
the RO must ensure that each examination 
report is in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
If a TDIU remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


